Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
This application is in condition for allowance due to the amendments to claims 18-20 below, as well as the cancellation of claims 20 and 21. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tom Young on 3/18/2022.
The application has been amended as follows: 










CLAIMS: 
18. (Currently Amended) An apparatus for feeding swageable collars onto the shanks of lockbolts pre-located in a workpiece so as to extend from a surface of the workpiece comprising:
a fluid powered swaging tool defining a working axis and having as an integral part thereof an axially oriented nose piece;
a first assembly (16) mounted in a fixed axially rearward position on the nose piece; 
a second assembly (100) slidably mounted on the nose piece in an axially forward position relative to the first assembly;
a collar transfer assembly having a pair of arms (18A, 18B) pivotally attached to said first assembly and extending axially forwardly to front ends to straddle said nose piece and said second assembly;
each of said arms of said transfer assembly having a cam slot formed therein;
said arms carrying a collar gripper at and between said front ends thereof;
first and second rods (34) slideably mounted to said second assembly for displacement relative and parallel to said working axis and having contact ends located forwardly of and on opposite sides of said collar gripper;
each of said first and second rods carrying a cam actuator member (24) extending into [[a ]]respective cam slots in said transfer assembly arms, whereby axial displacement of said first and second rods pivots said arms of said transfer assembly
a magazine carrying collars in co-axially stacked orientation connected to said transfer assembly and having a collar outlet;
whereby said first and second rods in an axially forward position place said arms of said transfer assembly collar gripper is in axial alignment with said working axis and
whereby said first and second rods in an axially rearward positionarms of said transfer assembly  second position where said collar gripper is in axial alignment with said magazine collar outlet; and 
first springs resiliently biasing said first and second rods to the axially forward position but being compressible by rearward pressure against the ends of said first and second rods to push said first and second rods axially rearward relative to said second assembly to pivot said collar transfer assembly away from[[ a ]] the first position in axial alignment with said working axis.


19. (Currently Amended)[[ A]] The apparatus as set forth in claim 18, wherein said second assembly is slidably mounted on the nose piece and at least one secondary spring (30) is located between the first assembly and second assembly to provide spring force resiliently resisting movement of said second assembly toward said first assembly and returning the second assembly to[[ a ]] the axially forward position on said nose piece when force compressing said at least one secondary spring is removed, said at least one secondary spring has a higher spring compression coefficient than said first springs.

20. (Currently Amended)[[ A]] The apparatus as defined in claim 18 further comprising a stop plate mounted on the front end of said collar transfer assembly arms and forward of said collar gripper.

Claims 21-22 (Cancelled).

Claims 18-20 are allowed. 
EXAMINER’S COMMENT
	Claims 18-20 were amended as described above in order to overcome 112(b) rejections due to antecedent basis issues.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 18, the closest prior art of record, Slaughter (US 20170051777) discloses a fluid-powered swaging tool (swager 114), a first component (122) mounted in an axially rearward position on the nose piece (see Figure 3; see also [0086]); a second assembly (112), a magazine (130), a collar transfer assembly (102), a cam slot (116), a collar gripper (128), a first rod (A, Reference Drawing 1), a spring (B, Reference Drawing 1). 

    PNG
    media_image1.png
    735
    544
    media_image1.png
    Greyscale

Reference Drawing 1
Hirsch (US 3886783) teaches of a plurality of rods (44,45), springs (52,53), and a cam mechanism (46, 47, 38, 39). However, the combination of Hirsch into the invention of Slaughter does not teach, suggest, or render obvious the first and second rods disposed in and functioning as required by the combination of claim elements as currently recited, in combination with the additional elements of the claim. 
Claims 19 and 20 are allowable as being dependent from an allowable claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723